PER CURIAM.
This case was argued and submitted contemporaneously with the case of Walton v. Commercial Credit Company, No. 8553, 69 S. D. 263, 9 N. W.2d 266. The controlling issues in the two cases are identical and the briefs of counsel have been considered in both cases. The opinion in case No. 8553 disposes of all of the issues in this case.
*270The order appealed from is reversed and the trial court is directed to enter judgment dismissing complaint of the plaintiff and in favor of the defendant.
All the Judges concur.